 BAKER MFG CO,193BakerManufacturing CompanyandUnited Steel-workers of America,AFL-CIOandGary S.Thornton.Cases 23-CA-8532 and-23-CA-860231 October 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 30 March 1984 the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding' in which it adopted the ad-ministrative law judge's findings, inter alia, that theRespondent violated Section 8(a)(3) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act.Subsequently, theRespondent filed with theUnited States Court of Appeals for the Fifth Cir-cuit a petition for review of the Board's Order, andthe Board filed a cross-petition for enforcement ofitsOrder. Thereafter, in an opinion dated 9 May1985, the court denied enforcement in part and re-mandled the case to the Board for further proceed-ings consistent with the court's opinion.2 By letterdated 22 July 1985, the Board notified the partiesin this proceeding that it had decided to accept, thecourt's remand and that statements of positioncould be filed with respect to the issues raised bythe court's opinion.On 5 August 1985 the General Counsel filed astatement of position contending that the issuesraisedby the court's remand were moot, andurging that the Board not remand the case for fur-ther consideration of the issues. No other partyfiled a response to the Board's request for state-ments of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.1269 NLRB 794 (1984).2Baker Mfg. Ca, v. NLRB,759 F.2d 1219In its Decision and Order, the Board orderedthat the Respondent, inter alia, "reestablish the po-sition of toolroom attendant and maintenance elec-trician if Connie Lane and Jesus A. Canales, re-spectively, accept offers of reinstatement to theirold jobs."a However, in denying enforcement ofthe Board's Order, the court found that the recorddid not support the conclusion that "the coercedre-creation and maintenance of these two positionshas been shown to be necessary to effectuate thepolicies of the Act."4 Accordingly, the court heldthat the Respondent must be given "an opportunityto demonstrate that the re-creation and continu-ation of these positions at the time Lane and Can-ales accept reinstatement, if they choose to do so,would be economically inefficient."5 In her state-ment of position the General Counsel asserts thatan investigation by the Compliance Officer forRegion 23 shows that Lane and Canales previouslydeclined offers of reinstatement to these positions.The General Counsel further asserts that the em-ployees' respective backpay was computed to 27March 1983, the date that the employee hired toreplace Lane was laid off due to lack of work andthe date that the electrical work, which had beencontracted out, ceased to exist.Having accepted the court's remand, and havingduly considered the General Counsel's statement ofposition,we conclude that the issues raised by thecourt's opinion are now moot and, accordingly, weshallmodify the Board's previous Order in thisproceeding.6ORDERIt is ordered that the Board's Decision andOrder in this proceeding (269 NLRB 794) be modi-fied as follows:Delete paragraph 2(b) from the Order.3 269 NLRB at 8174 759 F 2d at 1224.5 Id.6We have been administratively advised by the General Counsel thatthe Respondent has previously posted the notice issued by the Board at269 NLRB 794277 NLRB No. 22